DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/08/2020. The amendments filed on 12/08/2020 are entered.
The rejections of claims 1-3, 6-12, and 14-20 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (U.S. Pub. No. 20070232882) hereinafter Glossop, in view of Morikawa et al. (U.S. Pub. No. 20160151039) hereinafter Morikawa, in view of Parthasarathy et al. (U.S. Pub. No. 20160317118) hereinafter Parthasarathy, in further view of Yoshida et al. (U.S. Pub. No. 20150201906) hereinafter Yoshida.
Regarding claim 1, primary reference Glossop teaches:
 A biopsy apparatus (figures 1 and 10B, [0011], introducing a biopsy probe) comprising: 
an ultrasound probe configured to transmit an ultrasound signal to an object and to receive an echo signal reflected from the object, to thereby obtain an ultrasound image ([0048], imaging device 127; [0058]; [0071], ultrasound probe as imaging device 127); 
a biopsy needle located at a side of the ultrasound probe, and including an electromagnetic (EM) sensor ([0011], biopsy probe; [0021], tracked needle for therapeutic purposes includes biopsy; [0059]; [0071]; [0072]; needle guide is attached on the side of the ultrasound probe); 
a tracker configured to obtain position and movement direction information of the biopsy needle ([0055]; [0056]; [0057]; tracking device 125; [0063]; [0064]; [0071],); and 
a controller ([0051], computer element 101 may host a control application 109) configured to: 
receive, from the tracker, the position and movement direction information of the biopsy needle ([0052]-[0057]), and 
Primary reference Glossop fails to teach:
The position information comprising first position coordinate values that indicate a first position of the biopsy needle and second position coordinate values that indicate 
Compare a positional difference between the first position coordinate values and the second position coordinate values with a first threshold, 
compare a directional difference between a first direction of a first direction vectors at the first position and a second direction of a second direction vector at the second position with a predetermined second threshold, and 
Automatically set a display mode of ultrasound system based on a result of the comparisons
However, the analogous art of Morikawa of a needle tip position acquisition system that transmits ultrasound when the needle is punctured into an object (abstract) teaches:
The position information comprising first position coordinate values that indicate a first position of the biopsy needle and second position coordinate values that indicate a second position after the biopsy needle is inserted into the object, and movement direction information of the biopsy needle ([0043], needle tip position acquisition unit is configured to obtain an insertion amount based on the movement amount which is a second position after the biopsy needle is inserted into the object; [0044], position P1 is considered to be the first position coordinate value that indicated a position of the needle tip NT in three-dimensional coordinates. Position P2 (or alternatively P3 or P4) is considered to be the second position coordinate values after movement of the needle in the patient. These values include movement directions D1 and D2 as well as movement amount L and movement velocity V. The measurement of direction with movement 
Compare a positional difference between the first position coordinate values and the second position coordinate values with a first threshold ([0043], needle tip position acquisition unit; [0044], movement amount calculator calculates a movement amount based on the difference between positions P1 and P2 in which the needle tip has been moved and is a distance measurement; [0045]; [0046]; [0053], the movement amount relation table is considered to be a comparison of the registered movement amount with a threshold which is used to determine the operational features of the ultrasound system including frame rate and region of interest settings; figure 4; [0054]; [0055], depth indices are thresholds for frame rate adjustments; [0056]; [0057] movement amount L corresponds to velocity with depth increases at 0, 1, 2, and 3 which are considered to be “thresholds”; [0071]; [0072], based on the position of needle tip NT on the three-dimensional coordinates and the movement amount L and/or the movement velocity V of the position of the needle tip per unit time with reference to the movement amount relation table in figure 4; [0073]; [0077]; [0085], based on movement amount L;    [0104]; [0105]), 
compare a directional difference between a first direction of a first direction vectors at the first position and a second direction of a second direction vector at the second position with a predetermined second threshold, and ([0043]; [0044], velocity 
Automatically set a display mode of ultrasound system based on a result of the comparisons ([0042]-[0046], the setting of the region of interest to a specific region and frame rate which alters the transmit and receive settings of the ultrasound is considered to be an adjustment of display mode; [0052]-[0055]; [0056]-[0062], B-mode imaging and Doppler imaging operation modes may be performed to image the adjusted regions of interest; [0066], blood flow and ultrasound images; [0069]-[0074], as a result of the calculation by the movement amount calculator… with reference to the rate relation table; [0075], Transmit conditions being changed automatically based on the position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound and electromagnetic biopsy needle tracking system of Glossop to incorporate the position and directional difference calculation feature as taught by Morikawa because using automatic adjustment of the imaging settings based on the position of the needle tip removes factors that prolong a surgery, thus imposing no burden on the operator ([0032]). 
Primary reference Glossop further fails to teach:
automatically select an operation mode from among an image mode and a biopsy mode based on a movement of the needle into the body tissue field of view, 
However, the analogous art of Parthasarathy of a classification-based medical image segmentation and needle display imaging system (abstract) teaches:
automatically select an operation mode from among an image mode and a biopsy mode based on a movement of the needle into the body tissue field of view ([0029], provides an overview of a needle entry detection apparatus including needle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop and Morikawa to incorporate the automatic switching of the ultrasound operation mode to a needle biopsy mode based on the insertion of a needle as taught by Parthasarathy because reliable needle positioning early in the insertion process can enable a physician to evaluate the trajectory and change course without causing more damage and pain through the use of enhanced visualization and image processing parameters ([0016]; [0017]). 
Primary reference Glossop further fails to teach:

However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
determine an operation mode from among an image registration mode and a biopsy mode, wherein the operation mode is selected from among the image registration mode where image registration is performed between the ultrasound image and an image of another modality, and the biopsy mode where a biopsy is performed using the biopsy needle. ([0032]; [0033]; [0034]; [0035]; [0036]; [0038]; [0039], The paracentesis support function is considered to be the “biopsy mode”; [0041]; [0042], [0044]; [0045]; the CT image and ultrasound image are registered (“alignment processing”) and this occurs before the paracentesis occurs. This mode of operation is considered to be the image registration mode which generates simultaneous display of ultrasonic images and CT image for visually recognizing the needle position and direction. This would provide the user with enhanced views of target tissues over the standard ultrasound image of the Parthasarathy reference, see figure 2, step S3; [0046]; [0047]; [0048]; [0049]; [0050]; [0051]; [0052]; The needle tip position/movement is used as a trigger for both generating additional ultrasonic image data and storing the position of the needle tip on this real-time ultrasound data. This collection sequence of position data linked with image data is considered to be a “biopsy mode” and is specifically 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, and Parthasarathy to incorporate the operation mode selection feature as taught by Yoshida because it is difficult for an operator to press a switch for imaging in accordance with movement of the needle, therefore incorporating a biopsy mode selection based on needle tip movement enables more accurate timing of real-time imaging data ([0047]). 
Regarding claim 2, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further teaches:
further comprising a guide cover attached to the side of the ultrasound probe, wherein the biopsy needle is enveloped by the guide cover, and is movable in the first direction and the second direction in the guide cover (figures 10A and 10B; [0071], needle guide assembly 1000 is attachable to the ultrasound probe wherein the needle may be moveable down the length of the needle guide, which is a standard feature of needle guides as shown in figures 10A and 10B).
Regarding claim 10, the combined references of Glossop, Morikawa, Parthasarathy, and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further fails to teach:

However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
further comprising a user input unit configured to receive a user input of determining the operation mode, wherein the controller is further configured to switch between the image registration mode and the biopsy mode, based on the user input ([0041]; [0044]-[0047]; the operator executes via the input device 13…selection of a paracentesis support mode of executing this paracentesis support function; this indicates the user configuring a user input to determine the operation mode; In the rejection of claim 1 above, the full description of the operation mode feature taught by Yoshida)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy, and Yoshida to incorporate the user input capability as taught by Yoshida because it provides greater customization for the different surgical procedures enabling the user to manually switch operation modes for a particular procedure. 
Regarding claim 11, primary reference Glossop teaches:
A method of operating a biopsy apparatus comprising an ultrasound probe and a biopsy needle attached to a side of the ultrasound probe and insertable into an object ([0048], imaging device 127; [0058]; [0071], ultrasound probe as imaging device 127; 
obtaining position and movement direction information of the biopsy needle using an electromagnetic (EM) sensor included in the biopsy needle ([0052]-[0057]; tracking device 125; [0063]; [0064]; [0071]); 
Primary reference Glossop fails to teach:
The position information comprising first position coordinate values that indicate a first position of the biopsy needle and second position coordinate values that indicate a second position after the biopsy needle is inserted into the object, and movement direction information of the biopsy needle 
Comparing a position difference between the first position coordinate values and the second position coordinate values with a predetermined first threshold
Comparing a direction difference between a first direction of a first direction vector at the first position and a second direction of a second direction vector at the second position with a predetermined second threshold
Automatically set a display mode of the ultrasound system based on a result of the comparisons
However, the analogous art of Morikawa of a needle tip position acquisition system that transmits ultrasound when the needle is punctured into an object (abstract) teaches:
The position information comprising first position coordinate values that indicate a first position of the biopsy needle and second position coordinate values that indicate 
Comparing a position difference between the first position coordinate values and the second position coordinate values with a predetermined first threshold ([0043], needle tip position acquisition unit; [0044], movement amount calculator calculates a movement amound based on the difference between positions P1 and P2 in which the needle tip has been moved and is a distance measurement; [0045]; [0046]; [0053], the movement amount relation table is considered to be a comparison of the registered movement amount with a threshold which is used to determine the operational features of the ultrasound system including frame rate and region of interest settings; figure 4; [0054]; [0055], depth indices are thresholds for frame rate adjustments; [0056]; [0057] 
Comparing a direction difference between a first direction of a first direction vector at the first position and a second direction of a second direction vector at the second position with a predetermined second threshold ([0043]; [0044], velocity and direction measurements are considered to be indicative of directional vectors of the needle tip with a magnitude and direction; [0045]; [0053], the movement amount relation table is considered to be a comparison of the registered movement amount with a threshold which is used to determine the operational features of the ultrasound system including frame rate and region of interest settings; figure 4; [0054]; [0055], depth indices are thresholds for frame rate adjustments; [0056]; [0057] movement velocity V is considered to be a vector measurement (magnitude and direction) corresponding to velocity indices 0, 1, 2, and 3; [0063], direction DR in which the needle tip has been moved and the movement amount of the position of the needle tip NT obtained by the movement amount calculator 112; [0064]; [0065]; [0072], based on the position of needle tip NT on the three-dimensional coordinates and the movement amount L and/or the movement velocity V of the position of the needle tip per unit time with reference to the movement amount relation table in figure 4; [0073]; [0085], based on movement 
Automatically set a display mode of the ultrasound system based on a result of the comparisons ([0042]-[0046], the setting of the region of interest to a specific region and frame rate which alters the transmit and receive settings of the ultrasound is considered to be an adjustment of operation mode; [0052]-[0055]; [0056]-[0062], B-mode imaging and Doppler imaging operation modes may be performed to image the adjusted regions of interest; [0066], blood flow and ultrasound images; [0069]-[0074], as a result of the calculation by the movement amount calculator… with reference to the rate relation table; [0075], Transmit conditions being changed automatically based on the position and size of the region interest due to the ROI setting unit based upon the movement amount L and position of the needle tip is considered to be teaching to a change in operation mode. This teaches to the Yoshida reference below, although Morikawa fails to specific teach switching between an image registration mode and a biopsy mode based on comparisons; [0076]-[0078]; [0091], blood-flow image may be displayed as being superimposed on a morphology image (CT or MRI image) teaches to the image registration mode of the Yoshida reference below; [0092]; [0104]-[0109];)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound and electromagnetic biopsy needle tracking system of Glossop to incorporate the position and directional difference calculation feature as taught by Morikawa because using automatic adjustment of the imaging settings based on the position of the needle tip removes factors that prolong a surgery, thus imposing no burden on the operator ([0032]). 

Automatically selecting an operation mode from among an image mode and a biopsy mode based on a movement of the needle into the body tissue field of view
However, the analogous art of Parthasarathy of a classification-based medical image segmentation and needle display imaging system (abstract) teaches:
Automatically selecting an operation mode from among an image mode and a biopsy mode based on a movement of the needle into the body tissue field of view ([0029], provides an overview of a needle entry detection apparatus including needle pose, position, and movement; [0033], a position and angle of the needle is determined; [0034], needle position and orientation in a needle overlay; [0038] and figure 5 describe the main routine of the clinical procedure that includes steps and subroutines that automatically select an operation mode based on the insertion of the needle into the field of view. When a needle is not detected, the standard B-mode image is considered to be an image mode that is a first operation mode. When a needle is inserted the needle image of the “needle visualization mode 596” is considered to be a second operation mode. This corresponds to the biopsy mode as claimed. [0039]-[0041] further describe the steps of “needle-presence-detection mode” and “needle-insertion-detection mode” in which a needle is detected or a needle angle is detected for beam steering; [0042] describes the automatic configuration of the operation mode based on detection of the needle into the field of view “without the need for user intervention”; [0043]-[0045]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and 
Primary reference Glossop further fails to teach:
an operation mode from among an image registration mode and a biopsy mode based on position and movement direction information, wherein the operation mode is selected from among the image registration mode where image registration is performed between an ultrasound image and an image of another modality, and the biopsy mode where a biopsy is performed using the biopsy needle; and 
when the operation mode is the biopsy mode, correcting the image of another modality for registration with the ultrasound image
However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
an operation mode from among an image registration mode and a biopsy mode based on position and movement direction information, wherein the operation mode is selected from among the image registration mode where image registration is performed between an ultrasound image and an image of another modality, and the biopsy mode where a biopsy is performed using the biopsy needle; and  ([0032]; [0033]; [0034]; [0035]; [0036]; [0038]; [0039], The paracentesis support function is considered to be the “biopsy mode”; [0041]; [0042], [0044]; [0045]; the CT image and ultrasound 
when the operation mode is the biopsy mode, correcting the image of another modality for registration with the ultrasound image ([0046]; [0047]; [0048]; [0049]; [0050]; [0051]; [0052]; the CT image is considered to be “another modality for registration”; [0053]; [0054]; [0059]; [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, and Parthasarathy to incorporate the operation mode selection feature as taught by Yoshida because it is difficult for an operator to press a switch for imaging in accordance with movement of the needle, therefore incorporating a biopsy mode selection based on needle tip movement enables more accurate timing of real-time imaging data ([0047]). 

further comprising: receiving a user input of determining the operation mode; and switching between the image registration mode and the biopsy mode, based on the user input
However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
further comprising: receiving a user input of determining the operation mode; and switching between the image registration mode and the biopsy mode, based on the user input ([0041]; [0044]-[0047]; the operator executes via the input device 13…selection of a paracentesis support mode of executing this paracentesis support function; this indicates the user configuring a user input to determine the operation mode; In the rejection of claim 1 above, the full description of the operation mode feature taught by Yoshida).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy, and Yoshida to incorporate the user input capability as taught by Yoshida because it provides greater customization for the different surgical procedures enabling the user to manually switch operation modes for a particular procedure. 

A computer-readable recording medium having recorded thereon at least one program for implementing the method of claim 11 ([0048]; [0049]).
Claims 3, 6, 7, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, in view of Morikawa, in view of Parthasarathy, in further view of Yoshida as applied to claim 1 or 11 above, and further in view of Pelissier et al. (WO 2010132985) hereinafter Pelissier. 
	Regarding claim 3, the combined references of Glossop, Morikawa, Parthasarathy, and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further fails to teach:
further comprising an electromagnetic field generator configured to generate an electromagnetic field, wherein the EM sensor is configured to detect the electromagnetic field generated by the electromagnetic field generator, and 
However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
further comprising an electromagnetic field generator configured to generate an electromagnetic field, wherein the EM sensor is configured to detect the electromagnetic field generated by the electromagnetic field generator ([0036], magnetic field generator 40; [0038]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and 
Primary reference Glossop further fails to teach: 
the tracker is further configured to obtain first position coordinate values from the EM sensor prior to a movement by the biopsy needle into the object
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:
the tracker is further configured to obtain first position coordinate values from the EM sensor prior to a movement by the biopsy needle into the object (figure 3, reproduced below shows an anatomical structure 29 which is considered to be the object for biopsy, prior to movement of the needle into the object, the position of the needle is registered for trajectory projection; [0144]; [0146]; [0200]; [0201]; [0202]; [0205]l; [0206]; [0207]; The referenced paragraphs teach the determination of the needle distal tip at locations prior to advancement to the biopsy location. This determines a precise location relative to the object and provides the user with information such as a distance 34 in figure 3).

    PNG
    media_image1.png
    707
    452
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy and Yoshida to incorporate the first position coordinate values as taught by Pelissier because it helps the user determine an accurate initial position of the needle for precise biopsy targeting of a location within the patient ([0144]). 
Regarding claim 6, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further fails to teach:
when a position of the biopsy needle is changed, and a movement direction of the biopsy needle is equal to a direction of the ultrasound probe, the controller is further configured to select the operation mode to be the biopsy mode
However, the analogous art of Yoshida of an ultrasound scan system with a position acquisition system for a medical tool (abstract) teaches:
when a position of the biopsy needle is changed, the controller is further configured to select the operation mode to be the biopsy mode ([0046]; [0047]; [0048]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy, and Yoshida to incorporate the use of movement to determine the biopsy mode as taught by Yoshida because it reduces the mode setting customizations performed by a user in a sterile environment and thus increases efficiency for a surgeon.
	Primary reference Glossop further fails to teach:
and a movement direction of the biopsy needle is equal to a direction of the ultrasound probe, 
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:
and a movement direction of the biopsy needle is equal to a direction of the ultrasound probe,  ([0144]; [0145]; [0146]; [0147]; [0148]; [0149]; Pelissier teaches the detection of the needle tip entering the plane of the ultrasound probe imaging system, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy and Yoshida to incorporate the detection of the biopsy needle movement in a direction of the ultrasound probe as taught by Pelissier because target regions of the biopsy procedure are located in the ultrasound image plane and therefore needle movement towards the image plane is an indicator of a biopsy (figure 3). 
Regarding claim 7, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further teaches:
further comprising a display configured to display the ultrasound image and the image of another modality ([0071], fused CT/ultrasound or fused MR/ultrasound visualizations)
Primary reference Glossop further fails to teach:
wherein, when a position of the biopsy needle is changed, and a movement direction of the biopsy needle is opposite to a direction of the ultrasound probe, the controller is further configured to control the display to display an alarm message or a confirmation message
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy and Yoshida to incorporate the detection of the biopsy needle in an opposite direction of the probe and to display an alarm message as taught by Pelissier because it is desirable to have the needle inserted into the patient in the same plane as the ultrasound image of the probe and visual or audio feedback helps the user move the needle in the right direction ([0202]; [0203]). 
Regarding claim 12, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 11. Primary reference Glossop further fails to teach:
wherein the obtaining of the position and movement direction information of the biopsy needle comprises: 
by detecting an electromagnetic field generated by an electromagnetic field generator; and

wherein the obtaining of the position and movement direction information of the biopsy needle comprises: 
by detecting an electromagnetic field generated by an electromagnetic field generator ([0036], magnetic field generator 40; [0038]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy, and Yoshida to incorporate the electromagnetic field generator as taught by Yoshida because it provides magnetic field sensing capabilities for a needle magnetic sensor without requiring electric power to the needle sensor. This enhances ergonomics and ease of use in a surgical environment. 
Primary reference Glossop further fails to teach:
obtaining first position coordinate values prior to a movement by the biopsy needle into the object, 
obtaining a direction vector value and second position coordinate values after the movement by the biopsy needle into the object
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:
obtaining first position coordinate values prior to a movement by the biopsy needle into the object (figure 3, shows an anatomical structure 29 which is considered to be the object for biopsy, prior to movement of the needle into the object, the position 
obtaining a direction vector value and second position coordinate values after the movement by the biopsy needle into the object ([0138]; [0144]; [0146]; [0207]; [0219]; [0220]; When the needle is advanced between an initial position and a new position, the initial point is located on the shaft with a new position on the needle tip. This is used to calculate a distance between the two points in the global coordinate space as in paragraph [0207]. Line 77 represents the vector of the needle, with line 77A an extension of the vector between the initial point and the current point; figure 19, tip of needle at point 77B is considered to be the second position coordinate value. In [0222], when the second position is determined to reach the object, an image control function is commanded; see figure 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy and Yoshida to incorporate the position coordinate values and vector direction calculation as taught by Pelissier because it helps the user determine an accurate initial position of the needle for precise biopsy targeting of a location within the patient ([0144]). 

wherein, when a position of the biopsy needle is changed, the automatically selecting of the operation mode comprises selecting the operation mode to be the biopsy mode
However, the analogous art of Parthasarathy of a classification-based medical image segmentation and needle display imaging system (abstract) teaches:
wherein, when a position of the biopsy needle is changed, the automatically selecting of the operation mode comprises selecting the operation mode to be the biopsy mode ([0029], provides an overview of a needle entry detection apparatus including needle pose, position, and movement; [0033], a position and angle of the needle is determined; [0034], needle position and orientation in a needle overlay; [0038] and figure 5 describe the main routine of the clinical procedure that includes steps and subroutines that automatically select an operation mode based on the insertion of the needle into the field of view. When a needle is not detected, the standard B-mode image is considered to be an image mode that is a first operation mode. When a needle is inserted the needle image of the “needle visualization mode 596” is considered to be a second operation mode. This corresponds to the biopsy mode as claimed. [0039]-[0041] further describe the steps of “needle-presence-detection mode” and “needle-insertion-detection mode” in which a needle is detected or a needle angle is detected for beam steering; [0042] describes the automatic configuration of the operation mode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy, and Yoshida to incorporate the automatic switching of the ultrasound operation mode to a needle biopsy mode based on the insertion of a needle as taught by Parthasarathy because reliable needle positioning early in the insertion process can enable a physician to evaluate the trajectory and change course without causing more damage and pain through the use of enhanced visualization and image processing parameters ([0016]; [0017]). 
	Primary reference Glossop further fails to teach:
and a movement direction of the biopsy needle is equal to a direction of the ultrasound probe
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:
and a movement direction of the biopsy needle is equal to a direction of the ultrasound probe ([0144]; [0145]; [0146]; [0147]; [0148]; [0149]; Pelissier teaches the detection of the needle tip entering the plane of the ultrasound probe imaging system, which is considered to be the direction of the ultrasound probe. This detection provides a visual notification of the needle distance to the image plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and 
Regarding claim 15, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 11. Primary reference Glossop further fails to teach: 
wherein, when a position of the biopsy needle is changed, and a movement direction of the biopsy needle is opposite to a direction of the ultrasound probe, the automatically selecting of the operation mode comprises displaying an alarm message or a confirmation message
However, the analogous art of Pelissier of an ultrasound and position marker needle tracking system (abstract) teaches:
wherein, when a position of the biopsy needle is changed, and a movement direction of the biopsy needle is opposite to a direction of the ultrasound probe, the automatically selecting of the operation mode comprises displaying an alarm message or a confirmation message ([0200]; [0201]; [0202]; [0203]; the needle position is detected with respect to the current image plane which is considered to be the direction of the ultrasound probe, “visual or audio feedback is provided to indicate when needle 21 is moved farther away from the plane of the ultrasound image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, in view of Morikawa, in view of Parthasarathy, in further view of Yoshida as applied to claims 1 or 11 above, and further in view of Xu et al. (WO 2009153723) hereinafter Xu. 
	Regarding claim 8, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further fails to teach:
wherein, when a position of the biopsy needle is not changed, the controller is further configured to select the operation mode to be the image registration mode
However, the analogous art of Xu of a biopsy system with imaging and tracking capabilities (abstract) teaches:
wherein, when a position of the biopsy needle is not changed, the controller is further configured to select the operation mode to be the image registration mode ([0035]; “the registration technique can include one or more calibration steps known in the art, such as through acquiring position data while maintaining the tracking system components in a stationary position”).

Regarding claim 16, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 11. Primary reference Glossop further fails to teach:
wherein, when a position of the biopsy needle is not changed, the automatically selecting of the operation mode comprises selecting the operation mode to be the image registration mode
However, the analogous art of Xu of a biopsy system with imaging and tracking capabilities (abstract) teaches:
wherein, when a position of the biopsy needle is not changed, the automatically selecting of the operation mode comprises selecting the operation mode to be the image registration mode ([0035]; “the registration technique can include one or more calibration steps known in the art, such as through acquiring position data while maintaining the tracking system components in a stationary position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy . 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, in view of Morikawa, in view of Parthasarathy, in further view of Yoshida as applied to claim 1 or 11 above, and further in view of Hall et al. (U.S. Pat. No. 9468413) hereinafter Hall. 
Regarding claim 9, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 1. Primary reference Glossop further fails to teach: 
wherein the controller is further configured to pause the image of another modality at a point in time immediately prior to a movement by the biopsy needle into the object
However, the analogous art of Hall of a dual-mode tracking of a foreign object within a subject (abstract) teaches:
wherein the controller is further configured to pause the image of another modality at a point in time immediately prior to a movement by the biopsy needle into the object (figure 2; col 4, lines 34-67; col 5, lines 1-67; col 6, lines 1-32; x-ray is performed to position a guidewire (but alternatively any other foreign object) at an initial point, then the x-ray based imaging is halted and ultrasound is used to further position the tip of the guidewire to a new location).

Regarding claim 17, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 11. Primary reference Glossop further fails to teach: 
wherein the correcting of the image of another modality comprises pausing the image of another modality at a point in time immediately prior to a movement by the biopsy needle into the object
However, the analogous art of Hall of a dual-mode tracking of a foreign object within a subject (abstract) teaches:
wherein the correcting of the image of another modality comprises pausing the image of another modality at a point in time immediately prior to a movement by the biopsy needle into the object (figure 2; col 4, lines 34-67; col 5, lines 1-67; col 6, lines 1-32; x-ray is performed to position a guidewire (but alternatively any other foreign object) at an initial point, then the x-ray based imaging is halted and ultrasound is used to further position the tip of the guidewire to a new location).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, in view of Morikawa, in view of Parthasarathy, in further view of Yoshida as applied to claim 11 above, and further in view of Hunter et al. (U.S. Pub. No. 20120046521) hereinafter Hunter. 
	Regarding claim 19, the combined references of Glossop, Morikawa, Parthasarathy and Yoshida teach all of the limitations of claim 11. Primary reference Glossop further fails to teach:
further comprising, when in the image registration mode, performing image registration between the ultrasound image and the image of another modality using a point-to-point registration technique
	However, the analogous art of Hunter of a surgical instrument navigational system teaches:
further comprising, when in the image registration mode, performing image registration between the ultrasound image and the image of another modality using a point-to-point registration technique ([0094], ultrasound images; [0096]-[0099]; point-to-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and electromagnetic biopsy needle tracking system of Glossop, Morikawa, Parthasarathy and Yoshida to incorporate the point-to-point image registration technique as taught by Hunter because combining preoperative scan data with scan data acquired in a real-time imaging modality during a procedure provides the operator with a better diagnostic view of the target region ([0094]; [0096]; [0099]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785